DETAILED ACTION

1. This action is response to the amendment filed on 12/04/2020. Claims 1-20 are pending.
                                        Reasons for allowance
	2. The arguments filed on 12/04/2020 with respect to the prior arts do not teach features of redirecting between two layers and including a uniform Resource Locator (URL) that includes a result of authenticating as a query parameter are persuasive, therefore claims 1-20 are allowed.
 3. With respect to claims 1, 9 and 17, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole.
4. Particular, the prior arts of record (in particular, U.S. 20140082715 to Grajek et al. (hereinafter "Grajek'2715")) does not disclose, with respect to claim 1, at the first authentication layer, first redirecting the request to a second authentication layer; at the second authentication layer, receiving the cookie from the browser application and authenticating the user based at least on the information about the user on the cookie; and at the second authentication layer, second redirecting the request to the first authentication Uniform Resource Locator (URL) that includes a result of the authenticating as a query parameter as claimed.  Rather, Grajek discloses a method for authentication of mobile device applications using a native, independent browser using a single-sign-on system. An authentication module within the mobile application can direct the mobile device's native browser to a URL to initiate authentication with an authentication appliance. The mobile browser can receive and store a browser-accessible token to indicate previous authentication performed by the user. The mobile application can receive from the application appliance and store a client application ID token that may be presented to network services for access. A second mobile device application may direct the same browser to the authentication appliance. The authentication appliance may inspect the persistent browser-accessible token and issue a second client application ID identity to the second application without collecting additional authentication information, or collecting additional authentication information that is different from the first authentication information (Grajek abstract).  The same reasoning applies to claims 9 and 17mutatis mutandis.  Accordingly, claims 1-20 are allowed. 
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusions

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959.  The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452